Opinion filed December 15,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00150-CR
                                                    __________
 
                              NICOLETTE
CAMPBELL, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 23668A
 

 
M
E M O R A N D U M    O P I N I O N
Nicolette
Campbell entered an open plea of guilty to the offense of aggravated robbery.    After
accepting appellant’s plea of guilty and receiving evidence pertaining to 
punishment, the trial court assessed her punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term
of five years.  We dismiss the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of her right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1]
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following
the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that
the appeal is without merit and should be dismissed.  Schulman, 252
S.W.3d at 409.  
We note that counsel has the responsibility to advise appellant that she may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that she may file a
petition for discretionary review pursuant to Tex.
R. App. P. 68.
 The
motion to withdraw is granted, and the appeal is dismissed.  
 
 
                                                                                                PER
CURIAM
            
December 15,
2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.
 




                [1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.